It is a special pleasure
for me to see Mr. Theo-Ben Gurirab guiding the General
Assembly this session over the junction of two centuries
and millenniums. We will lend all possible support to his
endeavours, including through the Permanent
Representative of Lithuania, who is also one of his Vice-
Chairmen.
Another landmark of this session is the fact that we
have grown. We welcome the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga to this
house of nations where all, large or small, are equal. We
are glad to see nations from the Pacific enrich the
organization. On behalf of the Lithuanian Government I
31


pay our deep respects to the Secretary-General, who has
always been a brilliant servant of peace around the globe.
Speakers before me have referred to the symbolic
meaning of this session of the General Assembly. It may be
just a simple turn of our calendar pages or we can make it
a stepping-stone to a better world with less violence, more
food for the hungry, less deliberately caused suffering and
death, more care for the helpless and more shelter for the
homeless.
This century has taught us many lessons. Yet, even if
we have avoided another world war, we have witnessed too
many wars. The nature of crises has changed. Member
States should be able to find common ground in upholding
the principles of the Charter and acting in defence of
humanity. We should devise ways and means to prevent
humanitarian catastrophes and alleviate profound human
suffering. Just this last year, Angola and Kosovo, Sierra
Leone and East Timor have posed new challenges to the
United Nations and made us re-evaluate our actions in
conflict prevention; the role of the United Nations Security
Council and its interactions with regional organizations; the
Council's credibility with regard to speed of deployment;
the role of civilian police and civilian administration; and
the problem of impunity. When evidence of the murder of
helpless people percolates through international borders, the
dilemma emerging before the international community
becomes a moral one of the sanctity of human life and
strict international standards.
It is precisely towards this end that the United Nations
system is undergoing changes. A number of administrative
measures have been taken, especially those within the
power of the Secretary-General. One of the most urgent
measures which must be taken is reform of the Security
Council. The Council has too often been accused of failures
in the maintenance of international peace and security in the
specific cases I mentioned.
The efficiency of the Security Council's actions can be
enhanced by improving its representativeness, legitimacy
and credibility, thus generating wider acceptance of its
decisions. This would be possible primarily through an
enlargement of the Council's membership. The two most
qualified industrialized countries could become permanent
members of the Security Council: their membership would
strengthen the Council and ensure democratic decisions. A
broader representation of developing nations on the Council
would also reinforce its legitimacy and enhance respect for
it: they deserve additional seats, both permanent and non-
permanent.
In recent years we have seen the development of the
United Nations response away from peacekeeping to more
active conflict prevention and crises management of
civilian. Internal crises often lead to the complete
destruction of societies and their structures: repair and
rehabilitation of collapsed countries by the international
community are needed.
The United Nations needs both the means and
cooperation from all if it is to fulfil its mandate in terms
of its primary responsibility for maintaining international
peace and security. In this connection, Lithuania signed a
standby agreement as early as the beginning of 1998 and
provided a detailed description of its contribution. A
substantial part of our contribution is comprised of well-
trained civilian policemen who are now doing their duty
by serving in Kosovo.
A comprehensive set of political measures will have
to be elaborated before and adopted at the millennium
summit, which should be a breath of fresh air for the
Organization. We take this seriously and are ready to
assist in designing a meaningful future for the United
Nations.
Situations that deteriorate into conflicts are ignited
by a variety of causes, usually a combination of them.
The wave of economic crashes that swept through Asia,
Latin America and some European countries has had a
global impact. The quick recovery of many economies
shows that democracies with free market economies have
the strongest immunity against macroeconomic illnesses.
Markets and democracy allow for the fairest distribution
of resources within societies which would otherwise be
feeling the pain of economic injustice.
Similarly, concerns about the potential and actual
violence which more often occurs within than between
States are almost always well-founded in places with poor
human rights records. No one today is surprised by news
of violence sparked by various rebel groups that feel
marginalized in the States where they live.
Many instruments must still be designed to uphold
the principle that those responsible for gross violations of
human rights and crimes against humanity — who still
expect impunity — must be held accountable. The
establishment of the International Criminal Court is one
of the fruits of the new developments in international
relations. We are committed to the early entry into force
of the Rome Statute and to an effective International
Criminal Court.
32


Weaponry and armaments can be reduced through
common actions, regardless of borders. There is literally a
consensus among nations that weapons of mass destruction
must be eliminated, but in reality the process of nuclear
disarmament is unacceptably precarious. We see reductions
in numbers of warheads in some places and the
development of nuclear weapons in others. Also, the
biological and chemical weapons which States have reduced
have become available to non-State terrorist entities that
feel almost no qualms about using them. I see no other way
to build a safer world than by reducing, eliminating and
very strictly prohibiting weapons of mass destruction and
the means for delivering them.
Conventional arms and weapons are also weapons of
mass destruction of life: half a million lives in Rwanda
were wiped out with clubs and machetes that can only be
considered weapons. Lives are lost to firearms and
landmines all over the world, even in places that can hardly
qualify as battlegrounds. The elimination of landmines is
under way. Nowhere else but in this Hall can we begin
effective conventional disarmament to be carried out under
the responsibility of all States.
Europe happens to be blessed with good regional
security instruments, the best of which was nevertheless
inspired by the deaths of millions in senseless wars. The
European security charter, the concepts for which are now
being discussed in the Organization for Security and
Cooperation in Europe (OSCE), will further build on the
ideals of democracy, peace and unity set out in the Charter
of Paris for a New Europe on the basis of the Helsinki
Final Act. The implementation of OSCE principles,
including a country's right to choose its own security
arrangements, is fundamental to ensuring peace and
security. Finally, regional, subregional and bilateral
practical cooperative efforts do enhance broader European
endeavours and processes, including complementing — not
undercutting — the work of other Euro-Atlantic institutions.
We believe in collective security and have made
membership in effective alliances of democratic and peace-
loving nations — the European Union and the North
Atlantic Treaty Organization — our priority. The collective
security that we have chosen is the most efficient means of
meeting our legitimate needs.
Lithuania works actively in the Baltic region to create
security and stability based on cooperation and good-
neighbourly relations. The Baltic Sea region is becoming
one of the most stable and dynamic, developing and
promising regions in this part of the world.
Nine days ago, Secretary-General Kofi Annan spoke
from this very podium about a progressing supremacy of
collective needs over individual needs. In fact, his speech
was a testimony of brave and modern thought. It deserves
a place in textbooks for politicians and diplomats.
Conflicts are but one challenge for us. There are so
many inhabitants on Earth who need our help yet
sometimes cannot even ask for it. Children deserve our
strongest love, and yet they are helplessly suffering in
many parts of the world. They do not realize that the
adult world will soon celebrate the tenth anniversary of
the adoption of the Convention on the Rights of the
Child, which has been ratified or acceded to by 191
countries — more than the number of United Nations
Member States. It is the most universal human rights
treaty, the violation of which must be inconceivable and
punishable. The newly adopted Convention on the
Elimination of the Worst Forms of Child Labour should
also become universal and support compliance.
This year will also be the twentieth year since the
adoption of the Convention on the Elimination of All
Forms of Discrimination against Women (CEDAW). It is
symbolic and crucial that this Convention has been
strengthened by the optional protocol. Lithuania supports
the proposal by Austria, after its adoption by the United
Nations General Assembly, to have this new human rights
instrument opened for signature on 10 December, which
marks Human Rights Day 1999. States have to give
women the chance to address their grievances to the
CEDAW Committee as soon as possible, perhaps even at
the special session of the General Assembly on “Women
2000: gender, equality, development and peace for the
twenty-first century” to be held in June in the year 2000.
Ideals advocated by Woodrow Wilson at the
beginning of this century are celebrating their second
birth at the very end of the century. I am convinced that
after many ups and downs, the evolution of humankind is
finally taking the straight and right course.









